UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-33249 Legacy Reserves LP (Exact name of registrant as specified in its charter) Delaware 16-1751069 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 303 W. Wall Suite 1400 Midland, Texas 79701 (Address of principal executive offices) (Zip code) (432) 689-5200 (Registrant’s telephone number, including area code) Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days. xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filed, or a non-accelerated filer. See definition of “accelerated filer and larger accelerated filer” in Rule 12b-2 of the Exchange Act.: o Large accelerated filer o Accelerated filer x Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo 26,066,596units representing limited partner interest in the registrant were outstanding as of May 14, 2007. TABLE OF CONTENTS Page Glossary of Terms 3 Part I - Financial Information Item 1. Financial Statements. Condensed Consolidated Balance Sheets as ofDecember 31, 2006 andMarch 31, 2007 (Unaudited) 6 Condensed Consolidated Statements of Operations for the three months ended March 31, 2006 and 2007 (Unaudited) 8 Condensed Consolidated Statement of Unitholders' Equity for the three months ended March 31, 2007 (Unaudited) 9 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2006 and 2007 (Unaudited) 10 Notes to Condensed Consolidated Financial Statements (Unaudited) 12 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 33 Item 4. Controls and Procedures. 34 Part II - Other Information Item 1. Legal Proceedings. 35 Item 1A. Risk Factors. 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 35 Item 3. Defaults Upon Senior Securities. 35 Item 4. Submission of Matters to a Vote of Security Holders. 35 Item 5. Other Information. 35 Item 6. Exhibits. 36 2 GLOSSARY OF TERMS Bbl.One stock tank barrel or 42 U.S.gallons liquid volume. Bcf.Billion cubic feet. Boe.One barrel of oil equivalent, determined using a ratio of six Mcf of natural gas to one Bbl of crude oil, condensate or natural gas liquids. Boe/d.Barrels of oil equivalent per day. Btu.British thermal unit, which is the heat required to raise the temperature of a one-pound mass of water from 58.5 to 59.5 degrees Fahrenheit. Developed acreage.The number of acres that are allocated or assignable to productive wells or wells capable of production. Development well.A well drilled within the proved area of an oil or natural gas reservoir to the depth of a stratigraphic horizon known to be productive. Dry hole or well.A well found to be incapable of producing hydrocarbons in sufficient quantities such that proceeds from the sale of such production would exceed production expenses and taxes. Exploitation.A drilling or other project which may target proven or unproven reserves (such as probable or possible reserves), but which generally has a lower risk than that associated with exploration projects. Field.An area consisting of a single reservoir or multiple reservoirs all grouped on or related to the same individual geological structural feature and/or stratigraphic condition. Gross acres or gross wells.The total acres or wells, as the case may be, in which a working interest is owned. MBbls.One thousand barrels of crude oil or other liquid hydrocarbons. MBoe.One thousand barrels of crude oil equivalent, using a ratio of six Mcf of natural gas to one Bbl of crude oil, condensate or natural gas liquids. Mcf.One thousand cubic feet. MMBbls.One million barrels of crude oil or other liquid hydrocarbons. MMBoe.One million barrels of crude oil equivalent, using a ratio of six Mcf of natural gas to one Bbl of crude oil, condensate or natural gas liquids. MMBtu.One million British thermal units. MMcf.One million cubic feet. Net acres or net wells.The sum of the fractional working interests owned in gross acres or gross wells, as the case may be. NGLs or natural gas liquids.The combination of ethane, propane, butane and natural gasolines that when removed from natural gas become liquid under various levels of higher pressure and lower temperature. NYMEX.New York Mercantile Exchange. 3 Oil.Crude oil, condensate and natural gas liquids. Productive well.A well that is found to be capable of producing hydrocarbons in sufficient quantities such that proceeds from the sale of such production exceeds production expenses and taxes. Proved developed reserves.Reserves that can be expected to be recovered through existing wells with existing equipment and operating methods. Additional oil and natural gas expected to be obtained through the application of fluid injection or other improved recovery techniques for supplementing the natural forces and mechanisms of primary recovery are included in “proved developed reserves” only after testing by a pilotproject or after the operation of an installed program has confirmed through production response that increased recovery will be achieved. Proved developed non-producing or PDNP’s.Proved oil and natural gas reserves that are developed behind pipe, shut-in or can be recovered through improved recovery only after the necessary equipment has been installed, or when the costs to do so are relatively minor. Shut-in reserves are expected to be recovered from (1)completion intervals which are open at the time of the estimate but which have not started producing, (2)wells that were shut-in for market conditions or pipeline connections, or (3)wells not capable of production for mechanical reasons. Behind-pipe reserves are expected to be recovered from zones in existing wells that will require additional completion work or future recompletion prior to the start of production. Proved reserves.Proved oil and natural gas reserves are the estimated quantities of natural gas, crude oil and natural gas liquids that geological and engineering data demonstrates with reasonable certainty to be recoverable in future years from known reservoirs under existing economic and operating conditions, i.e., prices and costs as of the date the estimate is made. Prices include consideration of changes in existing prices provided only by contractual arrangements, but not on escalations based on future conditions. Proved undeveloped drilling location.A site on which a development well can be drilled consistent with spacing rules for purposes of recovering proved undeveloped reserves. Proved undeveloped reserves or PUDs.Proved oil and natural gas reserves that are expected to be recovered from new wells on undrilled acreage or from existing wells where a relatively major expenditure is required for recompletion. Reserves on undrilled acreage shall be limited to those drilling units offsetting productive units that are reasonably certain of production when drilled. Proved reserves for other undrilled units can be claimed only where it can be demonstrated with certainty that there is continuity of production from the existing productive formation. Under no circumstances should estimates for proved undeveloped reserves be attributable to any acreage for which an application of fluid injection or other improved recovery technique is contemplated, unless such techniques have been proved effective by actual tests in the area and in the same reservoir. Recompletion.The completion for production of an existing wellbore in another formation from that which the well has been previously completed. Reserve acquisition cost.The total consideration paid for an oil and natural gas property or set of properties, which includes the cash purchase price and any value ascribed to units issued to a seller adjusted for any post-closing items. R/P ratio (reserve life).The reserves as of the end of a period divided by the production volumes for the same period. Reserve replacement.The replacement of oil and natural gas produced with reserve additions from acquisitions, reserve additions and reserve revisions. Reserve replacement cost.An amount per Boe equal to the sum of costs incurred relating to oil and natural gas property acquisition, exploitation, development and exploration activities (as reflected in our year-end financial statements for the relevant year) divided by the sum of all additions and revisions to estimated proved reserves, including reserve purchases. The calculation of reserve additions for each year is based upon the reserve report of our independent engineers. Management uses reserve replacement cost to compare our company to others in terms of our historical ability to increase our reserve base in an economic manner. However, past performance does not necessarily reflect future reserve replacement cost performance. For example, increases in oil and natural gas prices in recent years have increased the economic life of reserves adding additional reserves with no required capital expenditures. On the other hand, increases in oil and natural gas prices have 4 increased the cost of reserve purchases and reserves added through exploitation. The reserve replacement cost may not be indicative of the economic value added of the reserves due to differing lease operating expenses per barrel and differing timing of production. Reservoir.A porous and permeable underground formation containing a natural accumulation of producible oil and/or natural gas that is confined by impermeable rock or water barriers and is individual and separate from other reserves. Standardized measure.The present value of estimated future net revenues to be generated from the production of proved reserves, determined in accordance with assumptions required by the Financial Accounting Standards Board and the Securities and Exchange Commission (using prices and costs in effect as of the period end date) without giving effect to non-property related expenses such as general and administrative expenses, debt service and future income tax expenses or to depreciation, depletion and amortization and discounted using an annual discount rate of 10%. Because we are a limited partnership that allocates our taxable income to our unitholders, no provisions for federal or state income taxes have been provided for in the calculation of standardized measure. Standardized measure does not give effect to derivative transactions. Undeveloped acreage.Lease acreage on which wells have not been drilled or completed to a point that would permit the production of commercial quantities of oil and natural gas regardless of whether such acreage contains proved reserves. Working interest.The operating interest that gives the owner the right to drill, produce and conduct operating activities on the property and a share of production. Workover.Operations on a producing well to restore or increase production. 5 Part I – FINANCIAL INFORMATION Item 1. Financial Statements. LEGACY RESERVES LP CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) ASSETS December 31, March 31, 2006 2007 Current assets: Cash and cash equivalents $ 1,061,852 $ 1,690,443 Accounts receivable, net: Oil and natural gas 7,599,915 6,974,731 Joint interest owners 4,345,334 5,378,596 Affiliated entities and other (Note 4) 21,336 54,376 Fair value of oil and natural gas swaps (Note 6) 5,102,083 343,995 Prepaid expenses and other current assets 90,609 675,146 Total current assets 18,221,129 15,117,287 Oil and natural gas properties, at cost: Proved oil and natural gas properties, at cost, using the successful efforts method of accounting: 289,518,708 295,873,482 Unproved properties 68,275 78,742 Accumulated depletion, depreciation and amortization (42,006,485 ) (47,124,125 ) 247,580,498 248,828,099 Other property and equipment, net of accumulated depreciaton and amortization of $51,108 and $77,440, respectively 303,750 289,088 Deposit on pending acquisition - 2,250,000 Operating rights, net of amortization of $295,314 and $441,877, respectively 6,721,358 6,574,795 Other assets, net of amortization of $167,179 and $208,758, respectively 541,743 500,165 $ 273,368,478 $ 273,559,434 See accompanying notes to condensed consolidated financial statements. 6 LEGACY RESERVES LP CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) December 31, March 31, 2006 2007 LIABILITIES AND UNITHOLDERS' EQUITY Current liabilities: Accounts payable $ 2,931,627 $ 479,606 Accrued oil and natural gas liabilities 5,881,612 4,413,088 Fair value of oil and natural gas swaps (Note 6) - 244,098 Asset retirement obligation (Note 7) 553,579 533,579 Other 1,466,693 759,244 Total current liabilities 10,833,511 6,429,615 Long-term debt (Note 2) 115,800,000 4,000,000 Asset retirement obligation (Note 7) 5,939,201 6,000,590 Fair value of oil and natural gas swaps (Note 6) 2,006,547 6,692,806 Total liabilities 134,579,259 23,123,011 Commitments and contingencies (Note 5) Unitholders' equity: Limited partners' equity - 18,395,233 and 25,407,771 units issued and outstanding at December 31, 2006 and March 31, 2007, respectively 138,653,452 250,311,651 General partner's equity (approximately 0.1%) 135,767 124,772 Total unitholders' equity 138,789,219 250,436,423 $ 273,368,478 $ 273,559,434 See accompanying notes to condensed consolidated financial statements. 7 LEGACY RESERVES LP CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, 2006 2007 Revenues: Oil sales $ 7,439,840 $ 12,405,812 Natural gas sales 2,995,417 3,525,874 Realized and unrealized loss on oil and natural gas swaps (Note 6) (3,896,182 ) (7,222,669 ) Total revenues 6,539,075 8,709,017 Expenses: Oil and natural gas production 2,676,767 4,739,552 Production and other taxes 738,157 993,573 General and administrative 955,856 1,827,136 Depletion, depreciation, amortization and accretion 2,387,866 5,295,056 Impairment of long-lived assets - 89,970 Total expenses 6,758,646 12,945,287 Operating loss (219,571 ) (4,236,270 ) Other income (expense): Interest income 33,347 104,308 Interest expense (Note 2) (1,444,762 ) (625,383 ) Equity in loss of partnership (317,788 ) - Other 14,910 680 Net loss $ (1,933,864 ) $ (4,756,665 ) Loss per unit - basic and diluted $ (0.17 ) $ (0.19 ) Weighted average number of units used in computing loss per unit - basic and diluted 11,141,915 24,519,601 See accompanying notes to condensed consolidated financial statements. 8 LEGACY RESERVES LP CONDENSED CONSOLIDATED STATEMENT OF UNITHOLDERS' EQUITY FOR THE THREE MONTHS ENDED MARCH 31, 2007 (UNAUDITED) Total Number of Limited General Unitholders' Limited Partner Units Partner Partner Equity Balance, December 31, 2006 18,395,233 $ 138,653,452 $ 135,767 $ 138,789,219 Net proceeds from initial public equity offering 6,900,000 121,554,464 - 121,554,464 Compensation expense on unit options granted to employees - 62,484 - 62,484 Compensation expense on restricted unit awards issued to employees - 85,164 - 85,164 Vesting of Restricted Units 17,538 - - - Units issued to Greg McCabe in exchange for oil and natural gas properties 95,000 2,270,500 - 2,270,500 Distributions to unitholders, $0.41 per unit - (7,561,174 ) (7,569 ) (7,568,743 ) Net loss - (4,753,239 ) (3,426 ) (4,756,665 ) Balance, March 31, 2007 25,407,771 $ 250,311,651 $ 124,772 $ 250,436,423 See accompanying notes to condensed consolidated financial statements. 9 LEGACY RESERVES LP CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, 2006 2007 Cash flows from operating activities: Net loss $ (1,933,864 ) $ (4,756,665 ) Adjustments to reconcile net income to net cash provided by operating activities: Depletion, depreciation, amortization and accretion 2,387,866 5,295,056 Amortization of debt issuance costs 228,092 41,578 Impairment of long-lived assets - 89,970 Loss on oil and natural gas swaps 3,896,182 7,222,669 Equity in loss of partnership 317,788 - Amortization of unit-based compensation 14,080 147,648 Changes in assets and liabilities (Increase) decrease in accounts receivable, oil and natural gas (789,284 ) 625,184 Increase in accounts receivable, joint interest owners (135,790 ) (1,033,262 ) Increase in accounts receivable, other (930,761 ) (33,040 ) Increase in other current assets (474,720 ) (584,537 ) Decrease in accounts payable (237,711 ) (2,452,021 ) Decrease in accrued oil and natural gas liabilities (793,966 ) (1,468,524 ) Increase in due to affiliates 1,059,308 - Increase (decrease) in other current liabilities 2,198,405 (773,576 ) Total adjustments 6,739,489 7,077,145 Net cash provided by operating activities 4,805,625 2,320,480 Cash flows from investing activities: Investment in oil and natural gas properties (9,491,019 ) (4,081,716 ) Increase in deposit on pending acquisition - (2,250,000 ) Investment in other equipment (32,437 ) (11,670 ) Collection of notes receivable 924,441 - Net cash settlements on oil and natural gas swaps 1,396,936 2,465,776 Net cash used in investing activities (7,202,079 ) (3,877,610 ) Cash flows from financing activities: Proceeds from long-term debt 65,800,000 6,000,000 Payments of long-term debt (67,189,791 ) (117,800,000 ) Payments of debt issuance costs (150,204 ) - Proceeds from issuance of units, net 78,728,631 121,554,464 Redemption of Founding Investors' units (69,938,000 ) - Dividend - reimbursement of offering costs paid by MBN Management LLC (1,200,229 ) - Capital contributed by owner 19,356 - Cash not acquired in Legacy formation transactions (3,104,304 ) - Distributions to unitholders (2,296,914 ) (7,568,743 ) Net cash provided by financing activities 668,545 2,185,721 Net increase (decrease) in cash and cash equivalents (1,727,909 ) 628,591 Cash and cash equivalents, beginning of period 1,954,923 1,061,852 Cash and cash equivalents, end of period $ 227,014 $ 1,690,443 See accompanying notes to condensed consolidated financial statements. 10 LEGACY RESERVES LP CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS - Continued (UNAUDITED) Three Months Ended March 31, 2006 2007 Non-Cash Investing and Financing Activities: Asset retirement obligation costs and liabilities $ 1,467,241 $ - Asset retirement obligations associated with property acquisitions $ - $ 13,025 Non-controlling interests' share of net financing costs of MBN Properties LP capitalized to oil and natural gas properties $ 164,202 $ - Units issued to MBN Properties LP in exchange for the non-controlling interests' share of oil and natural gas properties $ 31,743,934 $ - Units issued to Brothers Group in exchange for: Oil and natural gas properties $ 105,298,794 $ - Other property and equipment $ 107,275 $ - Units issued to H2K Holdings Ltd. in exchange for oil and natural gas properties $ 1,419,483 $ - Oil and natural gas hedge liabilities assumed from the Brothers Group and H2K Holdings Ltd. $ 3,147,152 $ - Units issued in exchange for oil and natural gas properties $ - $ 2,270,500 Deemed dividend to Moriah Group owners for accounts not acquired in Legacy formation transaction: Accounts receivable, oil and natural gas $ 4,248,157 $ - Accounts receivable, joint interest owners $ 249,627 $ - Accounts receivable, other $ 539,968 $ - Other assets $ 891,300 $ - Accounts payable $ (213,941 ) $ - Accrued oil and natural gas liabilities $ (1,520,709 ) $ - Due to affiliates $ (1,254,215 ) $ - Other liabilities $ (2,166,276 ) $ - See accompanying notes to condensed consolidated financial statements. 11 LEGACY RESERVES LP NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (1)Organization, Basis of Presentation and Description of Business Legacy Reserves LP and its affiliated entities are referred to as Legacy or LRLP in these financial statements. Certain information and footnote disclosures normally included in the financial statements prepared in accordance with generally accepted accounting principles in the United States (“GAAP”) have been condensed or omitted in this Form 10-Q pursuant to the rules and regulations of the SEC. These condensed consolidated financial statements should be read in connection with the consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006. LRLP, a Delaware limited partnership, was formed by its general partner, Legacy Reserves GP, LLC (“LRGPLLC”), on October26, 2005 to own and operate oil and natural gas properties. LRGPLLC is a Delaware limited liability company formed on October26, 2005, and it owns less than a 0.1% general partner interest in LRLP. On March15, 2006, Legacy, as the successor entity to the Moriah Group (defined below), completed a private equity offering in which it (1)issued 5,000,000 limited partnership units at a gross price of $17.00per unit, netting $76.8million after initial purchaser’s discount, placement agent’s fee and expenses, (2)acquired certain oil and natural gas properties (Note3)and (3)redeemed 4.4million units for $69.9million from the Brothers Group, H2K Holdings and MBN Properties, who, along with the Moriah Group, are its “Founding Investors”. The Moriah Group was treated as the acquiring entity in this transaction, hereinafter referred to as the “Legacy Formation.” Because the combination of the businesses that comprised the Moriah Group was a reorganization of entities under common control, the combination of these businesses was reflected retroactively at carryover basis in these condensed consolidated financial statements. The accounts presented for periods prior to the Legacy Formation transaction are those of the Moriah Group. On January18, 2007, Legacy closed its initial public offering (“IPO”) of 6,900,000limited partnership units at an IPO price of $19.00per unit. Net proceeds to the partnership after underwriting discounts and estimated offering expenses were approximately $122million, which was used to repay all indebtedness outstanding under the partnership’s credit facility and for general partnership purposes. Significant information regarding rights of the limited partners includes the following: •Right to receive, within 45days after the end of each quarter, distributions of available cash, if distributions are declared. •No limited partner shall have any management power over our business and affairs; the general partner shall conduct, direct and manage LRLP’s activities. •The general partner may be removed if such removal is approved by the unitholders holding at least 662/3percent of the outstanding units, including units held by LRLP’s general partner and its affiliates provided that a unit majority has elected a successor general partner. •Right to receive information reasonably required for tax reporting purposes within 90days after the close of the calendar year. In the event of a liquidation, all property and cash in excess of that required to discharge all liabilities will be distributed to the unitholders and LRLP’s general partner in proportion to their capital account balances, as adjusted to reflect any gain or loss upon the sale or other disposition of Legacy’s assets in liquidation. As used herein, the term Moriah Group refers to Moriah Resources, Inc. (“MRI”), Moriah Properties, Ltd. (“MPL”), the oil and natural gas interests individually owned by Dale A. and Rita Brown and the accounts of MBN Properties LP on a consolidated basis unless the context specifies otherwise. Prior to March15, 2006, the accompanying financial statements include the accounts of the Moriah Group. From March15, 2006, the accompanying financial statements also include the results of operations of the oil and natural gas properties acquired in the Legacy Formation transaction. 12 All significant intercompany accounts and transactions have been eliminated. The Moriah Group consolidated MBN Properties LP as a variable interest entity under FASB Interpretation Number “FIN”46R since the Moriah Group was the primary beneficiary of MBN Properties LP. The partners, shareholders and owners of these entities have other investments, such as real estate, that are held either individually or through other legal entities that are not presented as part of these financial statements. The accompanying financial statements have been prepared on the accrual basis of accounting whereby revenues are recognized when earned, and expenses are recognized when incurred. Legacy owns and operates oil and natural gas producing properties located primarily in the Permian Basin of West Texas and southeast New Mexico. Legacy has acquired oil and natural gas producing properties and undrilled leasehold. These condensed consolidated financial statements as of March 31, 2007 and for the three months ended March 31, 2007 and 2006 are unaudited.In the opinion of management, such financial statements include the adjustments and accruals which are necessary for a fair presentation of the results for the interim periods. These interim results are not necessarily indicative of results for a full year. Certain amounts in the prior period financial statements have been reclassified to conform to the current period presentation. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles in the United States (“GAAP”) have been condensed or omitted in these financial statements for and as of the three months ended March 31, 2007 and 2006. (2)Credit Facility On July29, 1999, the Moriah Group entered into a Credit Facility (the “Agreement”) that permitted borrowings up to the lesser of (i)the borrowing base, or (ii)$20million. On September13, 2005, the Moriah Group replaced its Credit Agreement with a new senior credit facility (the “New Facility”) with a new lending group that permitted borrowings in the lesser amount of (i)the borrowing base, or (ii)$75million. The borrowing base under the New Facility, initially set at $40million, was subject to re-determination every six months and was subject to adjustment based upon changes in the fair market value of the Moriah Group’s oil and natural gas assets. Interest on the New Facility was payable monthly and was charged in accordance with the Moriah Group’s selection of a LIBOR rate plus 1.5% to 2.0%, or prime rate up to prime rate plus 0.5%, dependent on the percentage of the borrowing base which was drawn. Borrowings under this New Facility were due in September 2009. The New Facility contained certain loan covenants requiring minimum financial ratio coverages, involving the current ratio and EBITDA to interest expense. On September13, 2005, the Moriah Group borrowed $22,123,000 from the new lending group to provide for general corporate purposes, to fund a $4.2million distribution to Cary Brown and Dale Brown and to advance additional subordinated notes receivable in the amount of $17,598,000 to MBN Properties LP, which purchased oil and natural gas producing properties from PITCO. The Moriah Group’s interest rate at December31, 2005 was 6.0%. The Moriah Group paid interest expense on this debt of $220,638 for the year ended December31, 2005 and $264,062 for the period from January1, 2006 through March15, 2006. At December31, 2005, the Moriah Group was in compliance with all aspects of the New Facility. All amounts outstanding under the New Facility at March15, 2006 were repaid in full on that date as part of the formation transactions. On September13, 2005, MBN Properties LP entered into a new senior credit facility (the “MBN Facility”) with a lending group that permitted borrowings in the lesser amount of (i)the borrowing base, or (ii)$75million. The borrowing base under the MBN Facility, initially set at $35million, was subject to re- determination every six months and was subject to adjustment based upon changes in the fair market value of the MBN Properties LP’s oil and natural gas assets. Interest on the MBN Facility was payable monthly and was charged in accordance with MBN Properties LP’s selection of a LIBOR rate plus 1.5% to 2.0%, or prime rate up to prime rate plus 0.50%, dependent on the percentage of the borrowing base which was drawn. Borrowings under this MBN Facility were due in September 2007. The MBN Facility contained certain loan covenants requiring minimum financial ratio coverages, involving the current ratio and EBITDA to interest expense. On September13, 2005, MBN Properties LP borrowed $33,750,000 from the new lending group to purchase oil and natural gas producing properties from PITCO. The MBN Properties LP’s interest rate at December31, 2005 was 6.33%. MBN Properties LP paid interest expense of $431,085 on this debt for the period from inception to December31, 2005 and $1,300,727 for the period from January1, 2006 through March15, 2006. At December31, 2005, MBN Properties LP was in compliance with all aspects of the MBN Facility. All amounts outstanding under the MBN Facility at March15, 2006 were repaid in full on that date as part of the formation transactions. 13 As an integral part of the Legacy Formation, Legacy entered into a new credit agreement with a new senior credit facility (the “Legacy Facility”) with the same lending group that participated in the New Facility of the Moriah Group. Legacy’s oil and natural gas properties are pledged as collateral for any borrowings under the Legacy Facility. The terms of the Legacy Facility permits borrowings in the lesser amount of (i)the borrowing base, or (ii)$300million. The borrowing base under the Legacy Facility, initially set at $130million, is re-determined every six months and will be adjusted based upon changes in the fair market value of Legacy’s oil and natural gas assets. Interest on the Legacy Facility is payable monthly and is charged in accordance with Legacy’s selection of a LIBOR rate plus 1.25% to 1.875%, or prime rate up to prime rate plus 0.375%, dependent on the percentage of the borrowing base which is drawn. On March15, 2006, Legacy borrowed $65.8million from the new lending group as part of the Legacy Formation. On October16, 2006, Legacy’s bank group reaffirmed its $130million borrowing base. On May 3, 2007, Legacy’s bank group increased Legacy’s borrowing base to $150 million as part of the semi-annual re-determination. On January18, 2007, Legacy closed its initial public offering of 6,900,000units representing limited partner interests at an initial public offering price of $19.00per unit. Net proceeds to the partnership after underwriting discounts and estimated offering expenses were approximately $122million, all of which was used to repay all indebtedness outstanding under the Legacy Facility and for general partnership purposes. As of March 31, 2007, Legacy had outstanding borrowings of $4.0million at an interest rate of 8.25%, Legacy had approximately $125.7million of availability remaining under the Legacy Facility as of March 31, 2007. For the three month period ended March31, 2007, Legacy paid $773,306 of interest expense on the Legacy Facility. The Legacy Facility contains certain loan covenants requiring minimum financial ratio coverages, involving the current ratio and EBITDA to interest expense. At December31, 2006 and March 31, 2007, Legacy was in compliance with all aspects of the Legacy Facility. Long-term debt consists of the following at December31, 2006 and March 31, 2007: December 31, March 31, 2006 2007 Legacy Facility- due March 2010 $ 115,800,000 $ 4,000,000 (3)Acquisitions Legacy Formation Acquisition On March15, 2006, LRLP completed a private equity offering in which it issued 5,000,000 limited partnership units at a gross price of $17.00per unit, netting $76.8million after initial purchaser’s discount, placement agent fees and expenses. Simultaneous with the completion of this offering, Legacy purchased the oil and natural gas properties of the Moriah Group, Brothers Group, H2K Holdings Ltd. and the Charitable Support Foundations, Inc. and its affiliates. Legacy also purchased the oil and natural gas properties owned by MBN Properties, LP. In the case of the Moriah Group, the Brothers Group and H2K Holdings Ltd. those entities exchanged their oil and natural gas properties for limited partnership units. The purchase of the oil and natural gas properties owned by the charitable foundations was solely for cash of $7.7million. The owners of the Moriah Group, the Brothers Group and H2K Holdings Ltd. (the “Founding Investors”) exchanged 4.4million of their units for $69.9million in cash. The Moriah Group has been treated as the acquiring entity in the Legacy Formation. Accordingly, the accounts of the businesses acquired from the Moriah Group have been reflected retroactively at carryover basis in the consolidated financial statements, and the units issued to acquire them have been accounted for as a recapitalization. The net assets of the other businesses acquired and the units issued in exchange for them have been reflected at fair value and included in the statement of operations from the date of acquisition. With the exception of its assumption of liabilities associated with the oil and natural gas swaps it acquired, the other depreciable assets of the Brothers Group (office furniture and equipment and vehicles) and certain unamortized deferred financing costs of the Moriah Group, LRLP did not acquire any other assets or liabilities of the Moriah Group, the Brothers Group, H2K Holdings Ltd. or the Charitable Support Foundations, Inc. and its affiliates. The removal of the other assets and liabilities of the Moriah Group was reflected as a deemed dividend in the quarter ended March31, 2006. 14 The following table sets forth the units issued in the Legacy Formation transaction: Number of units MPL 7,334,070 DAB Resources, Ltd. 859,703 Moriah Group 8,193,773 Brothers Group 6,200,358 H2K Holdings Ltd. 83,499 MBN Properties LP 3,162,438 Other investors 600,000 Total units issued at Legacy Formation 18,240,068 In addition to the 18,240,068units issued at Legacy Formation, 52,616 restricted management units were issued to employees of Legacy concurrent with, but not as a part of, the Legacy Formation (Note8). The following table sets forth the purchase price of the oil and natural gas properties purchased from the Brothers Group, H2K Holdings Ltd. and three charitable foundations, which included the assumption of liabilities associated with oil and natural gas swaps as of March14, 2006: Number of Units Purchase Price at $17.00 per unit of Assets Acquired Brothers Group 6,200,358 $ 105,406,069 H2K Holdings Ltd. 83,499 1,419,483 Cash paid to three charitable foundations - 7,682,854 Total purchase price before liabilities assumed 114,508,406 Plus: Oil and natural gas swap liabilities assumed 3,147,152 Asset retirement obligations incurred 1,467,241 Less: Office furniture, equipment and vehicles acquired (107,275 ) Total purchase price allocated to oil and natural gas properties acquired $ 119,015,524 In addition to the 3,162,438 common units issued to MBN Properties LP as part of the Legacy Formation transaction, LRLP paid $65.3million in cash to MBN Properties LP to acquire that portion of the oil and natural gas properties of MBN Properties LP it did not already own by virtue of the Moriah Group’s ownership of a 46.22% limited partnership interest in MBN Properties LP. In addition, LRLP paid $1,980,468 to MBN Management LLC to reimburse expenses incurred by that entity in anticipation of the Legacy Formation. The following table sets forth the calculation of the step-up of oil and natural gas property basis with respect to this interest acquired: 15 Number of Units Purchase Price of at $17.00 per unit Assets Acquired Units issued to MBN Properties LP 3,162,438 $ 53,761,446 Cash paid to MBN Properties LP - 65,300,000 Total purchase price before liabilities assumed 119,061,446 Plus: Oil and natural gas swap liabilities assumed 2,539,625 ARO liabilities assumed 453,913 Less: Net book value of other property and equipment on MBN Properties LP at March 14, 2006 (39,056 ) 122,015,928 Less: Net book value of oil and natural gas assets on MBN Properties LP at March 14, 2006 (62,990,390 ) Purchase price in excess of net book value of assets 59,025,538 Less: Share already owned by Moriah via consolidation of MBN Properties LP 46.22 % (27,281,604 ) Non-controlling interest share to record 31,743,934 Plus: Elimination of deferred financing costs related to non-controlling interests' share of MBN Properties LP 164,202 Reimbursement of Brothers Group's share ofMBN Management LLC losses from inception through March 14, 2006 780,239 MBN Properties LP purchase price to allocate to oil and natural gas properties $ 32,688,375 Units related to purchase of non-controlling interest 1,867,290 Units related to interest previously owned by Moriah Group 1,295,148 Total units issued to MBN Properties LP 3,162,438 Larron Acquisition On June29, 2006, Legacy purchased a 100% working interest and an approximate 82% net revenue interest in producing leases located in the Farmer Field for $5.7 million. The conveyance of the leases was effective April1, 2006. The $5.6million net purchase price was allocated with $4.6million recorded as lease and well equipment and $1.0million of leasehold costs. Asset retirement obligations in the amount of $328,867 were recognized in connection with this acquisition. The operations of these Farmer Field properties have been included from their acquisition on June29, 2006. South Justis Unit Acquisition On June29, 2006, Legacy purchased Henry Holding LP’s 15.0% working interest and a 13.1% net revenue interest in the South Justis Unit (“SJU”), two leases not in the unit, each with one well, adjacent to the SJU and the right to operate these properties. The stated purchase price was $14million cash plus the issuance of 138,000units on June29, 2006 and 16 8,415units on November10, 2006 at their estimated fair value of $17.00per unit ($2,346,000 and $143,055, respectively) less final adjustments of approximately $624,000. The effective date of Legacy’s ownership was May1, 2006. The operating results from this acquisition have been included from July1, 2006. The properties acquired are located in Lea County, New Mexico where Legacy owns other producing properties. Legacy has been elected operator of the SJU following the closing of the transaction, which entitles Legacy to a contractual overhead reimbursement of approximately $127,500per month from its partners in the SJU. The $15.9million net purchase price was allocated with $2.9million recorded as lease and well equipment, $6.0million of leasehold costs and $7.0million capitalized as an intangible asset relating to the contract operating rights. The capitalized operating rights are being amortized over the estimated total well months the wells in the SJU are expected to be operated. Asset retirement obligations in the amount of $137,453 were recognized in connection with this acquisition. The operations of the South Justis Unit have been included from the acquisition on June29, 2006. Kinder Morgan Acquisition On July31, 2006, Legacy purchased certain oil and natural gas properties located in the Permian Basin from Kinder Morgan for a net purchase price of $17.2million. The effective date of this purchase was July1, 2006. The $17.2million purchase price was allocated with $4.1million recorded as lease and well equipment and $13.1million of leasehold costs. Asset retirement obligations of $1,383,180 were recorded in connection with this acquisition. The operations of these Kinder Morgan Acquisition properties have been included from their acquisition on July31, 2006. Pro Forma Operating Results The following table reflects the unaudited pro forma results of operations as though the Formation Transactions and the Farmer Field, South Justis Unit and Kinder Morgan acquisitions had each occurred on January1, 2006. The pro forma amounts are not necessarily indicative of the results that may be reported in the future: March 31, 2006 Revenues, excluding hedging gains and losses $ 13,254,062 Revenues, net of hedging gains and losses $ 9,357,880 Net income $ (973,952 ) Earnings per unit - basic and diluted: Net income $ (0.05 ) Units used in computing earnings per unit 18,386,482 (4)Related Party Transactions Cary Brown and Dale Brown, as owners of the Moriah Group, and the Brothers Group own a combined non-controlling 18% interest as limited partners in the partnership which owns the building that Legacy occupies. Monthly rent is $6,838, without respect to property taxes and insurance. Prior to the Legacy Formation, the Moriah Group’s portion of this rent was reimbursed by the Moriah Group to Petroleum Strategies, Inc., an affiliated entity which is owned by Cary Brown and Dale Brown. The lease expires in August 2011. The Moriah Group did not directly employ any persons or directly incur any office overhead. Substantially all general and administrative services were provided by Petroleum Strategies, Inc. which employed all personnel and paid for all employee salaries, benefits, and office expenses. Petroleum Strategies Inc. charged the Moriah Group for such services in an amount which was intended to be equal to the actual expenses it incurred. Amounts charged were $444,233 and $0 for the quarters ended March 31, 2006 and 2007, respectively. On April1, 2006, following the Legacy Formation, certain employees of Petroleum Strategies, Inc. and Brothers Production Company Inc. became employees of Legacy. For the period from March15, 2006 to March 31, 2006, Brothers Production Company Inc. provided $47,236 of transition administrative services to Legacy. 17 Legacy uses Lynch, Chappell and Alsup for legal services. Alan Brown, son of Dale Brown and brother of Cary Brown, is a less than ten percent shareholder in this firm. Legacy paid legal fees of $16,173 and $32,945 for the quarters ended Match 31, 2006 and 2007, respectively. Legacy has a receivable of $42,444 from one of its employees at March 31, 2007 related to federal income tax withholding on the vesting of a portion of his restricted units of Legacy Reserves LP. Any distributions on his unvested units are treated as compensation subject to withholding. (5)Commitments and Contingencies From time to time Legacy is a party to various legal proceedings arising in the ordinary course of business. While the outcome of lawsuits cannot be predicted with certainty, Legacy is not currently a party to any proceeding that it believes, if determined in a manner adverse to Legacy, could have a potential material adverse effect on its financial condition, results of operations or cash flows. Legacy believes the likelihood of such a future event to be remote. Additionally, Legacy is subject to numerous laws and regulations governing the discharge of materials into the environment or otherwise relating to environmental protection. To the extent laws are enacted or other governmental action is taken that restricts drilling or imposes environmental protection requirements that result in increased costs to the oil and natural gas industry in general, the business and prospects of Legacy could be adversely affected. Legacy has employment agreements with its officers that specify that if the officer is terminated by Legacy for other than cause or following a change in control, the officer shall receive severance pay ranging from 24 to 36months salary plus bonus and COBRA benefits. (6)Oil and Natural Gas Swaps Due to the volatility of oil and natural gas prices, Legacy periodically enters into price-risk management transactions (e.g., swaps) for a portion of its oil and natural gas production to achieve a more predictable cash flow, as well as to reduce exposure from price fluctuations. While the use of these arrangements limits Legacy’s ability to benefit from increases in the price of oil and natural gas, it also reduces Legacy’s potential exposure to adverse price movements. Legacy’s arrangements, to the extent it enters into any, apply to only a portion of its production, provide only partial price protection against declines in oil and natural gas prices and limit Legacy’s potential gains from future increases in prices. None of these instruments are used for trading or speculative purposes. All of these price risk management transactions are considered derivative instruments and accounted for in accordance with SFASNo.133— Accounting for Derivative Instruments and Hedging Activities. These derivative instruments are intended to hedge Legacy’s price-risk and may be considered hedges for economic purposes but Legacy has chosen not to designate them as cash flow hedges for accounting purposes. Therefore, all derivative instruments are recorded on the balance sheet at fair value with changes in fair value being recorded in current period earnings. By using derivative instruments to hedge exposures to changes in commodity prices, Legacy exposes itself to credit risk and market risk. Credit risk is the failure of the counterparty to perform under the terms of the derivative contract. When the fair value of a derivative contract is positive, the counterparty owes Legacy, which creates repayment risk. Legacy minimizes the credit or repayment risk in derivative instruments by entering into transactions with high-quality counterparties. For the three months ended March 31, 2006 and 2007, Legacy included in revenue realized and unrealized losses related to its oil and natural gas derivatives. The impact on total revenue from hedging activities was as follows: 18 Three Months Ended March 31, 2006 2007 Crude oil derivative contract settlements $ (120,614 ) $ 1,202,034 Natural gas derivative contract settlements 1,517,550 1,263,742 Unrealized change in fair value - oil contracts (8,293,478 ) (5,087,147 ) Unrealized change in fair value - natural gas contracts 3,000,360 (4,601,298 ) $ (3,896,182 ) $ (7,222,669 ) As of March 31, 2007, Legacy had the following NYMEX West Texas Intermediate crude oil swaps paying floating prices and receiving fixed prices for a portion of its future oil production as indicated below: Annual Average Price Calendar Year Volumes (Bbls) Price per Bbl Range per Bbl 2007 572,232 $ 67.32 $ 64.15 - $75.70 2008 715,649 $ 67.23 $ 62.25 - $73.45 2009 660,613 $ 64.96 $ 61.05 - $71.40 2010 575,045 $ 62.94 $ 60.15 - $67.80 2011 44,640 $ 67.33 $ 67.33 As of March 31, 2007, Legacy had the following NYMEX Henry Hub and ANR-OKnatural gas swaps paying floating natural gas prices and receiving fixed prices for a portion of its future natural gas production as indicated below: Annual Average Price Calendar Year Volumes (MMBtu) Price per MMBtu Range per MMBtu 2007 1,353,612 $ 8.95 $ 7.35 - $10.01 2008 1,675,374 $ 8.46 $ 7.59 - $10.58 2009 1,556,354 $ 8.27 $ 7.64 - $10.18 2010 1,353,899 $ 7.94 $ 7.36 - $9.73 2011 130,000 $ 7.23 $ 7.23 As of March 31, 2007, Legacy had the following gas basis swaps in which it receives floating NYMEX prices less a fixed basis differential and pay prices on the floating Waha index, a natural gas hub in West Texas. The prices that Legacy receives for its natural gas sales follow Waha more closely than NYMEX: Annual Basis Calendar Year Volumes (Mcf) Differential per Mcf 2007 1,170,000 $ (0.88) 2008 1,422,000 $ (0.84) 2009 1,320,000 $ (0.68) 2010 1,200,000 $ (0.57) As of March 31, 2007, Legacy had the following Mont Belvieu, Non-Tet OPIS natural gas liquids swaps paying floating natural gas liquids prices and receiving fixed prices for a portion of its future natural gas liquids production as indicated below: Annual Price Calendar Year Volumes (Gal) per Gal 2007 1,909,656 $ 1.15 2008 2,509,248 $ 1.15 2009 2,265,480 $ 1.15 19 (7)Asset Retirement Obligation In June 2001, the FASB issued FASNo.143, which requires that an asset retirement obligation (“ARO”) associated with the retirement of a tangible long-lived asset be recognized as a liability in the period in which it is incurred and becomes determinable. Under this method, when liabilities for dismantlement and abandonment costs, excluding salvage values, are initially recorded, the carrying amount of the related oil and natural gas properties is increased. The fair value of the ARO asset and liability is measured using expected future cash outflows discounted at Legacy’s credit-adjusted risk-free interest rate. Accretion of the liability is recognized each period using the interest method of allocation, and the capitalized cost is depleted over the useful life of the related asset. The following table reflects the changes in the ARO during the year ended December31, 2006 and three months ended March 31, 2007. December 31, March 31, 2006 2007 Asset retirement obligation - beginning of period $ 2,302,147 $ 6,492,780 Liabilities incurred in Legacy formation 1,467,241 - Liabilities incurred with properties acquired 1,888,954 13,025 Liabilities incurred with properties drilled 22,882 - Liabilities settled during the period (213,343 ) (66,128 ) Current period accretion 242,432 94,492 Current period revisions to oil and natural gas properties 782,467 - Asset retirement obligation - end of period $ 6,492,780 $ 6,534,169 (8)Unit-Based Compensation Long Term Incentive Plan Concurrent with the Formation Transaction on March15, 2006, a Long-Term Incentive Plan (“LTIP”) for Legacy was created and Legacy adopted SFASNo.123(R)-Share-Based Payment. Legacy adopted the Legacy Reserves LP Long-Term Incentive Plan for its employees, consultants and directors, its affiliates and its general partner. The awards under the long-term incentive plan may include unit grants, restricted units, phantom units, unit options and unit appreciation rights. The long-term incentive plan permits the grant of awards covering an aggregate of 2,000,000units. As of March 31, 2007 grants of awards covering 274,000units have been made. The plan is administered by the compensation committee of the board of directors of Legacy’s general partner. SFASNo.123(R) requires companies to measure the cost of employee services in exchange for an award of equity instruments based on a grant-date fair value of the award (with limited exceptions), and that cost must generally be recognized over the-vesting period of the award. Since Legacy had no restricted or unit option awards prior to March15, 2006, there were no adoption or transition consequences as contemplated by SFASNo.123(R). Pursuant to the provisions of SFAS123(R), Legacy’s issued units, as reflected in the accompanying consolidated balance sheet atMarch31, 2007 does not include 47,578units related to unvested restricted unit awards. On March15, 2006, Legacy issued 52,616units of restricted unit awards to two employees. The restricted units awarded vest ratably over a three-year period, beginning on the date of grant. On May5, 2006, Legacy issued 12,500units of restricted unit awards to an employee. The restricted units awarded vest ratably over a five-year period, beginning on the date of grant. Compensation expense related to restricted units was $14,080 and $85,164 for the three months ended March, 31, 2006 and 2007, respectively. As of March31, 2007, there was a total of $751,768 of unrecognized compensation costs related to the non-vested portion of these restricted units. At March31, 2007, this cost was expected to be recognized over a weighted-average period of 2.4years. On May1, 2006, Legacy granted and issued 1,750units to each of its five non-employee directors as part of their annual compensation for serving on Legacy’s general partner’s board. The value of each unit was $17.00 at the time of grant. 20 During the year ended December31, 2006, Legacy issued 273,000 unit option awards to officers and employees which vest ratably over a three-year period. All options granted in 2006 expire five years from the grant date and are exercisable when they vest. During the three month period ended March31, 2007, Legacy issued 14,000 unit option awards to officers and employees which vest ratably over a three-year period. All options granted in 2007 expire five years from the grant date and are exercisable when they vest. For the three-month period ended March31, 2007, Legacy recorded $62,484 of compensation expense based on its use of the Black-Scholes model to estimate the grant-date fair value of these unit option awards. As of March31, 2007, there was a total of $522,711 of unrecognized compensation costs related to the non-vested portion of these unit option awards. At March 31, 2007, this cost was expected to be recognized over a weighted-average period of 2.08years. Compensation expense is based upon straight line amortization of the grant-date fair value over the vesting period of the underlying unit option. Since Legacy is a newly public company and has minimal trading history, it has used an estimated volatility factor of approximately 37% based upon the historical trends of a representative group of publicly-traded companies in the energy industry and employed the fair value method to estimate the grant-date fair value to be amortized over the vesting periods of the unit options awarded. In the absence of historical data, Legacy has assumed an estimated forfeiture rate of 5%. As required by SFASNo.123(R), the Company will adjust the estimated forfeiture rate based upon actual experience. Legacy has assumed an annual distribution rate of $1.64per unit. A summary of option activity for the three months ended March 31, 2007 is as follows: Weighted Weighted Average Average Remaining Exercise Contractual Units Price Term Outstanding at January 1, 2007 260,000 $ 17.01 Granted 14,000 $ 20.97 Exercised - - Forfeited - - Outstanding at March 31, 2007 274,000 $ 17.21 4.0 years Options exercisable at March 31, 2007 62,667 $ 17.00 - The following table summarizes the status of the Legacy’s non-vested unit options since January1, 2007: Non-Vested Options Weighted- Number of Average Fair Units Value Non-vested at January 1, 2007 260,000 $ 2.62 Granted 14,000 4.26 Vested (62,667 ) 2.62 Forfeited - - Non-vested at March 31, 2007 211,333 $ 2.78 Legacy has used a weighted-average risk free interest rate of 4.9% in its Black-Scholes calculation of grant-date fair value, whichapproximates theU.S.Treasury interest rates at the time of the grant whose term is consistent with the expected life of the unit options. Expected life represents the period of time that options are expected to be outstanding and is based on Legacy’s best estimate. The following table represents the weighted average assumptions used for the Black-Scholes option-pricing model. 21 Three Months Ended March 31, 2007 Expected life (years) 4 Annual interest rate 4.9 % Annual distribution rate per unit $ 1.64 Volatility 37 % (9)Subsequent Events On March20, 2007, Legacy entered into a definitive purchase agreement to acquire certain oil and natural gas producing properties from Nielson&
